DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by applicant on 10/12/2020has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a liquid ejection head with each of the first row of ejection orifices and the second row of ejection orifices having an overlapping part overlapping with the corresponding overlapping part of the other row of ejection orifices and a non-overlapping part not overlapping with any of the ejection orifices of the other row of 
The primary reason for allowance for claim(s) 11 is that applicant's claimed invention includes a liquid ejection apparatus comprising a liquid ejection head with each of the first row of ejection orifices and the second row of ejection orifices having an overlapping part overlapping with the corresponding overlapping part of the other row of ejection orifices and a non-overlapping part not overlapping with any of the ejection orifices of the other row of ejection orifices as viewed in the direction orthogonal relative to the first and second rows of ejection orifices, the plurality of branch flow paths including first branch flow paths held in communication with the ejection orifices located in the overlapping part and second branch flow paths held in communication with the ejection orifices located in the non-overlapping part; the flow rate of the liquid flowing through each of the first branch flow paths configured to be greater than the flow rate of the liquid flowing through each of the second branch flow paths. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
12 is that applicant's claimed invention includes a liquid ejection apparatus comprising a plurality of liquid ejection heads with each of the first row of ejection orifices and the second row of ejection orifices having an overlapping part overlapping with the corresponding overlapping part of the other row of ejection orifices and a non-overlapping part not overlapping with any of the ejection orifices of the other row of ejection orifices as viewed in the direction orthogonal relative to the first and second rows of ejection orifices, the plurality of branch flow paths including first branch flow paths held in communication with the ejection orifices located in the overlapping part and second branch flow paths held in communication with the ejection orifices located in the non-overlapping part, the flow rate of the liquid flowing through each of the first branch flow paths configured to be greater than the flow rate of the liquid flowing through each of the second branch flow paths, wherein the plurality of liquid ejection heads being arranged in parallel with the first and second rows of ejection orifices, any two adjacently located liquid ejection heads partly overlapping each other as viewed in the direction orthogonal relative to the first and second rows of the ejection orifices. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent publication number 20180290458 to Govyadinov et al. discloses a head with a recirculation channel. However, the prior art fails to disclose the above limitation(s). 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853